Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 12, 14, 26 and 28-43 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given from Neil Barnes (Reg. No. 72,308) in a telephonic interview on 04/28/2022.

This listing of claims will replace all prior versions and listings of claims in the application. 
The application has been amended as follows:
(Canceled)
(Canceled)
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled)
(Currently amended) A method for an improved eReader interface, comprising:
receiving text and audio, wherein the text includes at least two language sets of text, and wherein the audio includes at least two language sets of audio;
deriving keyframes for the audio via force alignment of the audio to the text, wherein the keyframes indicate beginning keyframes and ending keyframes for spoken words, spoken characters, spoken sentences, or spoken sentence fragments corresponding to words, characters, sentences, or sentence fragments of the text;
receiving aselection of a language set of the at least two language sets of text as a primary language text;
displaying the primary language text  across a spread of pages on a graphical user interface (GUI), the spread of pages including at least a first page and a second page displayed simultaneously;
providing highlighting preference options via the GUI, wherein the highlighting preference options include selections for word or character highlighting, sentence highlighting, and sentence fragment highlighting;
receiving a selection of one of the highlighting preference options;

automatically inserting non-printing characters between at least two words, at least two characters, at least two sentences, or at least two sentence fragments of the primary language text, wherein the non-printing characters do not increase a distance between the respective words, characters, sentences, or sentence fragments of the primary language text on the GUI, and wherein the non-printing characters are not visible via the GUI;
outputting computer-readable code that separates primary language text into separate highlightable elements based on the non-printing characters;
initiating playback of the audio to play the audio;
while playing the audio:
determining a current portion of the primary language text based on a current instance of time; and
highlighting the current portion of the primary language text according to the selected highlighting preference option and the keyframes, 
creating an alternate language dynamic text container, wherein the alternate language dynamic text container displays an alternate language text corresponding to an alternate selected language set of the at least two language sets of text, and wherein the alternate language text corresponds to a translation of the primary language text displayed on the first page of the spread of pages;
highlighting a corresponding highlightable element of the alternate language text at the same time as each highlightable element of the primary language text is highlighted during the audio playback;
while a highlightable element of the primary language text on the first page is highlighted, automatically positioning the alternate language dynamic text container in a first position over the primary language text displayed on the second page such that the alternate language dynamic text container does not overlap with the highlighted primary language text displayed on the first page 
following completion of the highlighting and the audio playing for the primary language text displayed on the first page of the spread of pages:
	continuing the highlighting and the audio playing of the primary language text displayed on the second page of the spread of pages; and
	automatically repositioning the alternate language dynamic text container in a second position over the primary language text displayed on the first page of the spread of pages such that the alternate language dynamic text container does not overlap with the highlighted primary language text displayed on the second page;
receiving a word selection, a character selection, a sentence selection, a graphic selection or a sentence fragment selection;
highlighting the words, the characters, the sentences, the graphic, or the sentence fragments based on the word selection, the character selection, the sentence selection, the graphic selection, or the sentence fragment selection; and
playing audio corresponding to the word selection, the character selection, the sentence selection, the graphic selection, or the sentence fragment selection based on the keyframes.
(Canceled)
(Currently amended) The method of claim 10, further comprising tracking an amount of time the primary language text is displayed via the GUI and determining a number of digital books read. 
(Canceled) 
(Original) The method of claim 10, further comprising reversing a layout of graphics and/or mirroring the graphics, wherein the selected language set is a right-to-left language set.
(Canceled)
(Canceled) 
(Canceled)
(Canceled)
(Canceled) 
(Canceled)
(Canceled) 
(Canceled)
(Canceled) 
24. (Canceled)
25. (Canceled) 
26. (Previously presented) The method of claim 10, further comprising recording the audio via the GUI.
27. (Canceled)
28. (New) The method of claim 10, wherein the text includes textual descriptors and the audio includes audial descriptors, wherein the textual descriptors includes at least a page number, a word or character length, and a language for each of the words, the characters, the sentences, or the sentence fragments, and wherein the audial descriptors include at least the keyframes, a corresponding word, an audial runtime of the corresponding word, and a file size.
29. (New) The method of claim 10, wherein the force alignment includes synthesizing text from the spoken words, the spoken characters, the spoken sentences, or the spoken sentence fragments, matching the synthesized text to the text relating to a digital book, and determining keyframes for the audio corresponding to the matched synthesized text and text relating to the digital book.
30. (New) The method of claim 10, further comprising extracting the text from a digital book, and generating and storing textual descriptors for each of the words, the characters, the sentences, or the sentence fragments of the text, including definitions, translations, and/or a number of occurrences.
31. (New) The method of claim 10, further comprising receiving an indication of a digital book selection, loading a digital book corresponding to the digital book selection from at least one database, and displaying the corresponding digital book.
32. (New) The method of claim 10, further comprising displaying the primary language text in a dynamic text container.
33. (New) The method of claim 32, wherein dimensions of the dynamic text container are preset, and wherein the dynamic text container is further configured to enable scrolling for overflow text within the dynamic text container.
34. (New) A system for an improved eReader interface, comprising:
a memory; and 
a processor coupled with the memory, wherein the processor is operable to:
	receive text and audio, wherein the text includes at least two language sets of text, and wherein the audio includes at least two language sets of audio;
		derive keyframes for the audio via force alignment of the audio to the text, wherein the keyframes indicate beginning keyframes and ending keyframes for spoken words, spoken characters, spoken sentences, or spoken sentence fragments corresponding to words, characters, sentences, or sentence fragments of the text;
		receive a selection of a language set of the at least two language sets of text as a primary language text;
		display the primary language text across a spread of pages on a graphical user interface (GUI), the spread of pages including at least a first page and a second page displayed simultaneously;
		provide highlighting preference options via the GUI, wherein the highlighting preference options include selections for word or character highlighting, sentence highlighting, and sentence fragment highlighting;
		receive a selection of one of the highlighting preference options;
		automatically insert non-printing characters between at least two words, at least two characters, at least two sentences, or at least two sentence fragments of the primary language text, wherein the non-printing characters do not increase a distance between the respective words, characters, sentences, or sentence fragments of the primary language text on the GUI, and wherein the non-printing characters are not visible via the GUI;
		output computer-readable code that separates the primary language text into separate highlightable elements based on the non-printing characters;
		initiate playback of the audio to play the audio;
		while playing the audio:
			determine a current portion of the primary language text based on a current instance of time; and
			highlight the current portion of the primary language text, wherein the highlighting and the audio playing occurs based on the selected language set of the at least two language sets of text and a corresponding language set of the at least two language sets of audio;
		create an alternate language dynamic text container, wherein the alternate language dynamic text container displays an alternate language text corresponding to an alternate selected language set of the at least two language sets of text, and wherein the alternate language text corresponds to a translation of the primary language text displayed on the first page of the spread of pages;
		highlight a corresponding highlightable element of the alternate language text at the same time as each highlightable element of the primary language text is highlighted during the audio playback;
		while a highlightable element of the primary language text on the first page is highlighted, automatically position the alternate language dynamic text container in a first position over the primary language text displayed on the second page such that the alternate language dynamic text container does not overlap with the highlighted primary language text displayed on the first page;
		following completion of the highlighting and the audio playing for the primary language text displayed on the first page of the spread of pages:
			continue the highlighting and the audio playing of the primary language text displayed on the second page of the spread of pages; and
			automatically reposition the alternate language dynamic text container in a second position over the primary language text displayed on the first page of the spread of pages such that the alternate language dynamic text container does not overlap with the highlighted primary language text displayed on the second page;
		receive a word selection, a character selection, a sentence selection, a graphic selection or a sentence fragment selection;
		highlight the words, the characters, the sentences, the graphic, or the sentence fragments based on the word selection, the character selection, the sentence selection, the graphic selection, or the sentence fragment selection; and
		play audio corresponding to the word selection, the character selection, the sentence selection, the graphic selection, or the sentence fragment selection based on the keyframes.
35. (New) The system of claim 34, wherein the processor is operable to track an amount of time the primary language text is displayed via the GUI and determine a number of digital books read. 
36. (New) The system of claim 34, wherein the processor is operable to reverse a layout of graphics and/or mirror the graphics, wherein the selected language set is a right-to-left language set.
37. (New) The system of claim 34, wherein the processor is operable to record the audio to the memory via the GUI.
38. (New) The system of claim 34, wherein the text includes textual descriptors and the audio includes audial descriptors, wherein the textual descriptors includes at least a page number, a word or character length, and a language for each of the words, the characters, the sentences, or the sentence fragments, and wherein the audial descriptors include at least the keyframes, a corresponding word, an audial runtime of the corresponding word, and a file size.
39. (New) The system of claim 34, wherein the force alignment includes synthesizing text from the spoken words, the spoken characters, the spoken sentences, or the spoken sentence fragments, matching the synthesized text to the text relating to a digital book, and determining keyframes for the audio corresponding to the matched synthesized text and text relating to the digital book.
40. (New) The system of claim 34, wherein the text is extracted from the digital book, and wherein the system is operable to generate and store textual descriptors for each of the words, characters, sentences, or sentence fragments of the text, including definitions, translations, and/or a number of occurrences.
41. (New) The system of claim 34, further comprising receiving an indication of a digital book selection, loading a digital book corresponding to the digital book selection from at least one database, and displaying the corresponding digital book.
42. (New) The system of claim 34, further comprising displaying the primary language text corresponding to the selected language set of the at least two language sets in a dynamic text container.
43. (New) The system of claim 42, wherein dimensions of the dynamic text container are preset, and wherein the dynamic text container is further configured to enable scrolling for overflow text within the dynamic text container.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 12/10/2021, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach nor render obvious the invention as recited in amended independent claim 10 and newly added independent claim 34. The dependent claims are likewise allowable.
	The amended independent claims recite limitations for an improved eReader interface. The eReader interface is an interface in which a designated primary language text is displayed across a spread of pages. During audio playback, highlighting of certain portions of the primary language text occurs in accordance with a selected highlighting preference option and keyframes from the audio. Supplementing the primary language text is alternate language text which is a translation of the primary language text and is displayed in an alternate language dynamic text container. The alternate language dynamic text container allows alternate language text to be displayed in addition to the primary language text without obscuring corresponding primary language text that is being highlighted. Furthermore, corresponding highlightable elements of the alternate language text are highlighted as highlightable elements of the primary language text are highlighted, allowing one to discern the translation relationship between the two languages. Once audio playback transitions to a second page of the spread of pages, the alternate language dynamic text container is repositioned so as to, again, not obscure corresponding primary language text being highlighted.
	While the prior art include teachings for at least (1) highlighting corresponding portions between text of different languages and (2) audio playback while highlighting text, the prior art does not adequately teach or suggest at least an alternate language dynamic text container that automatically repositions to a second page during audio playback and highlighting in accordance with a selected highlighting option and keyframes, the alternate language dynamic text container also highlighting corresponding alternate language text based on the highlighted primary language text. These limitations, in light of automatically positioning and repositioning the alternate language dynamic text container as audio playback and highlighting occur so as to not obscure relevant highlighted primary language text for the sake of displaying alternate language text, in combination with other limitations in the independent claims as a whole, were not expressly taught nor rendered obvious by the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/Justin R. Blaufeld/Primary Examiner, Art Unit 2176